DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Applicant Arguments/Remarks Made in an Amendment received on October 13, 2022. Claims 19-36 are currently pending. Claims 1-18 have been canceled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitations "the os trapezium"; “the os trapezoideum”; “the os capitatum”; “the os hamatume”; “the os scaphoideum”; “the os lunatum”; “the os triquetrum”  in lines 3-6.  There is insufficient antecedent basis for the limitations in the claim.
Claim 19 recites the limitation “the distal end region” in line 14.  There is insufficient antecedent basis for the limitation in the claim.
Claim 29 recites the limitation "the proximal direction" in line 2; “the third surface” in line 2; and “the third tangent” in line 3. There is insufficient antecedent basis for the limitations in the claim.
Claim 32 recites the limitation “the precisely one carpal bone” in line 4.  There is insufficient antecedent basis for the limitation in the claim.
Claim 33 recites the limitation “the precisely one carpal bone” in line 4.  There is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 20, 26, 27, 30, 32, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carter et al. (US Patent 5,853,413).
Regarding claim 19, Carter discloses a wrist arthrodesis plate (70, Figures 5-6) capable of fusion between carpal bones and radius, the carpal bones consisting of a distal row of carpal bones and proximal row of carpal bones, the distal row of carpal bones being formed by an os trapezium, the an trapezoideum, the an capitatum and an os hamatume and the proximal row of carpal bones being formed by an os scaphoideum, an os lunatum and an os triquetrum,
said plate defining a longitudinal axis (76 or 78, Figure 5) and consisting of a distal region (80, Figure 5) and of a proximal region (72, Figure 5), wherein the distal region and the proximal region directly and axially adjoin each other in a direction of the longitudinal axis,
the plate capable of being of such a shape and size that the distal region is fastenable to a carpus (column 5, lines 9-12) and the proximal region is fastenable to a radius with the aid of fastening means (56), which are inserted into plate holes formed in the distal region and in the proximal region (see Figure 5),
wherein the distal region has (i) a distal end region which comprises a distal-most location of the plate (distal-most hole 82, Figure 5) and (ii) a substantially constant width (see Figure 5),
the distal region capable of being of such a shape and size that
(i) a first area of the distal end region is capable of being fastenable precisely on only one bone of the distal row of carpal bones without covering parts of laterally adjacent bones of the distal row of carpal bones (i.e. the first area is found within portion 80 and designed to fit over carpus area bones and is not wide in the medial-lateral direction. Column 5, lines 12  and 13 discloses one of the holes 82 for bones of the distal row, capitate).
(ii) a second area of the distal end region is capable of being placeable on or over only one bone of the proximal row of carpal bones (i.e. the second area is found within portion 80 and designed to fit over carpus area bones and the plate is between the distal most end and radius, therefore it includes an area placeable on over one bone of the proximal row of carpal bones) , and
(iii) the second area of the distal end region is capable of being fastenable to at most to the bone of the proximal row of carpal bones on or over which it is placeable (i.e. portion 80 has plate holes 82 through which screws are inserted to fasten to at most to the bone of the proximal row of carpal bones on or over which it is placeable).
Regarding claim 20, Carter discloses wherein the distal-most location has a maximum width, which corresponds approximately to the maximum width of a human capitate (i.e. a portion of 80 is designated for the capitate bone).
Regarding claim 26, Carter discloses wherein the plate extends in the longitudinal direction at least in a first surface (see the annotated diagram below) or with a first tangent along the longitudinal axis and extends in a second surface (see the diagram below) or second tangent, at an angle to the first surface or first tangent, along the longitudinal axis.
Regarding claim 27, Carter discloses wherein the plate extends in the longitudinal direction in a third surface (see the diagram below) at a distance from the first surface and substantially parallel thereto.
Regarding claim 30, Carter discloses wherein the plate, after the second surface or after the third surface, transitions in the proximal direction in a fourth surface (see the annotated diagram below) or along a fourth tangent into the first surface.
Regarding claim 32, Carter discloses wherein the distal region, at an angle range of +/- 45° (i.e. an angle approximately less than 45° column 5, lines 13-15) to a perpendicular to the longitudinal axis, has a maximum of four plate holes (i.e. there are three holes) for fastening the plate to the precisely one carpal bone.
Regarding claim 33, Carter discloses wherein the distal end region has a maximum of six plate holes (in this case there are three plate holes shown in region 80, Figure 5) for receiving a bone screw for fastening the plate to the precisely one carpal bone.

    PNG
    media_image1.png
    225
    627
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-25, 28, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US Patent 5,853,413).
Regarding claim 21 Carter discloses the claimed invention except for wherein the distal region has a width of 10 mm to 15 mm. Carter does mention that a distal region (80) can engage carpus bones in the carpus area (12). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the distal region having a width of 10 mm to 15 mm, since it has been held that where in the general conditions of a claim (i.e. distal region of the plate designed to fit the carpal bones in the hand) are disclosed in the prior art, discovering the optimum or workable ranges (i.e. which sizes would fit) involves only routine skill in the art. 
Regarding claim 22, Carter discloses the claimed invention except for wherein the distal region has a length of 15 mm to 30 mm. Carter does mention that a distal region (80) can engage carpus bones in the carpus area (12). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the distal region having a length of 15 mm to 30 mm, since it has been held that where in the general conditions of a claim (i.e. distal region of the plate designed to fit the carpal bones in the hand) are disclosed in the prior art, discovering the optimum or workable ranges (i.e. which sizes would fit) involves only routine skill in the art. 
Regarding claim 23, Carter discloses the claimed invention except for wherein a distal-most plate hole of the proximal region is at a distance of at most 20 mm to 35 mm from the distal-most location of the plate. Carter discloses a distal most plate hole of the proximal region (i.e. the proximal most hole 82) and the distal-most location of the plate, but fails to disclose wherein a distal-most plate hole of the proximal regions is at a distance of at most 20 mm to 35 mm from the distal-most location of the plate. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the distal-most plate hole of the proximal regions is at a distance of at most 20 mm to 35 mm from the distal-most location of the plate, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. a distal-most plate hole of the proximal region and distal-most location of the plate designed to fit the carpal bones in the wrist), discovering the optimum or workable ranges (i.e. which sizes would fit) involves only routine skill in the art. 
Regarding claim 24, Carter discloses the claimed invention except for wherein the plate has a length, along the longitudinal axis, in the range of 55mm to 85 mm. Carter does mention along the longitudinal axis (76 or 78). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the plate has a length, along the longitudinal axis, in the range of 55 to 85 mm, since it has been held that where in the general conditions of a claim (i.e. a wrist fusion plate with a longitudinal axis) are disclosed in the prior art, discovering the optimum or workable ranges (i.e. which sizes would fit) involves only routine skill in the art. 
Regarding claim 25, Carter discloses the claimed invention except for wherein the proximal region has a length of 35mm to 60 mm. Carter does mention that a proximal region for the radius bone. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the proximal region has a length of 35mm to 60mm, since it has been held that where the general conditions of a claimed are disclosed in the prior art (i.e. proximal region of the plate designed to fit the carpal bones in the wrist), discovering the optimum or workable ranges (i.e. which sizes would fit) involves only routine skill in the art. 
Regarding claim 28, Carter discloses the claimed invention except wherein the angle between the second surface or the second tangent and the first surface or first tangent is about 45°, and/or the second surface extends by a length of 7.5 mm to 8.5mm. Carter does mention an angle approximately less than 45° and a second surface. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the between the second surface or the second tangent and the first surface or first tangent is about 45°, and/or the second surface extends by a length of 7.5 mm to 8.5mm, since it has been held that where the general conditions of a claim (i.e. distal region of the plate designed to fit the carpal bones in the hand) are disclosed in the prior art, discovering the optimum or workable ranges (i.e. which sizes would fit) involves only routine skill in the art.
Regarding claim 29, Carter discloses wherein the plate, after the second surface, extends in a proximal direction in a third surface (see the annotated diagram above) or a third tangent along the longitudinal axis.
Regarding claim 31, Carter discloses the claimed invention except for wherein the proximal region of the plate has a maximum width of 8mm to 20 mm. Carter does mention a proximal region of the plate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the proximal region of the plate has a maximum width of 8 mm to 20 mm, since it has been held that where the general conditions of a claimed are disclosed in the prior art (i.e. proximal region of the plate designed to fit the carpal bones in the wrist), discovering the optimum or workable ranges (i.e. which sizes would fit) involves only routine skill in the art. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US Patent 5,853,413) in view of Orbay (US Patent Publication 2002/0032446).
Regarding claim 34, Carter fails to disclose wherein the plate contains titanium or consists of titanium.  However, Carter teaches a bone plate (100) made of titanium (paragraph 12). It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Carter made of titanium material in view of Orbay in order to provide a well-known high strength material that can withstand high bending loads (paragraph 12). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775                          

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775